UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6799


GERALD D. FULLER,

                Plaintiff – Appellant,

          v.

WARDEN BOBBY SHEARIN; LIEUTENANT ROBERT MANUEL; SERGEANT
RANDALL RASE; SERGEANT WEDLOCK; NORTH BRANCH CORRECTIONAL
INSTITUTION; OTHER ADDITIONAL UNKNOWN CO IIS; UNKNOWN
FEMALE CO II,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:14-cv-01474-WMN)


Submitted:   October 29, 2015              Decided:   March 17, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald D. Fuller, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Gerald   Davis    Fuller     appeals   the   district       court’s   orders

granting summary judgment in favor of defendants on Fuller’s 42

U.S.C. § 1983 (2012) complaint, and denying his Fed. R. Civ. P.

59(e)     motion.        We   have    reviewed      the    record    and    find    no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.          Fuller v. Shearin, No. 1:14-cv-01474-WMN

(D.   Md.   Mar.    17   &    Apr.   27,   2015).         We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           2